Citation Nr: 1029387	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Naples Community 
Hospital from April 4, 2007, to April 6, 2007. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1945 to September 
1946, during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 administrative decision issued by 
the Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida, which denied entitlement to the benefit currently 
sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On July 16, 2010, after the Veteran's appeal for entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Naples Community Hospital 
from April 4, 2007, to April 6, 2007, was transferred to the 
Board, the Board received written notification from the Veteran 
that she wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a timely appeal for entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Naples Community Hospital 
from April 4, 2007, to April 6, 2007, filed by the Veteran, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a September 2007 administrative 
decision, to which the Veteran filed a timely notice of 
disagreement (NOD), received October 2007, with the denial of 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Naples Community Hospital 
from April 4, 2007, to April 6, 2007.  In January 2008, the 
Veteran submitted VA Form 9, "Appeal to Board of Veterans' 
Appeals" (Substantive Appeal), indicating she was appealing the 
aforementioned issue.  The appeal was certified to the Board for 
appellate review.  

During the pendency of such review, in a statement signed by the 
Veteran and received by the Board on July 16, 2010, the Veteran 
indicated that her appeal "has been resolved with Naples 
Community Hospital" because the "Hospital accepted their 
responsibility in this dispute."  See Hand-Written Statement 
from the Veteran, received July 2010.  The Board construes this 
statement as a withdrawal of her claim for entitlement to payment 
or reimbursement of unauthorized medical expenses incurred as a 
result of treatment at Naples Community Hospital from April 4, 
2007, to April 6, 2007, as this is currently the only issue on 
appeal before the Board.

Pursuant to the laws administered by VA, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.202 (2009).  A Substantive Appeal may be 
withdrawn either on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(1).  Withdrawal 





(CONTINUED ON NEXT PAGE)


may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeal of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Naples Community Hospital 
from April 4, 2007, to April 6, 2007.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
on the aforementioned issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the issue of 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Naples Community 
Hospital from April 4, 2007, to April 6, 2007; thus, this appeal 
is dismissed.


ORDER

The appeal for entitlement to payment or reimbursement of 
unauthorized medical expenses incurred as a result of treatment 
at Naples Community Hospital from April 4, 2007, to April 6, 
2007, is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


